DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions, including amendments to the claims and arguments, filed on 18 November 2021, have been entered.  Claims 13-16, 18-21, 23-29 and 32 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 18 November 2021, Applicant amended independent Claim 13 to require that in the method for aluminum and aluminum alloys cold rolling, use is made of a fluid “wherein the boiling range of the fluid is selected from 240°C-275°C, 250°C-295°C or 285°C-335°C”.  This amendment patentably distinguishes the claimed method over the applied prior art reference to Wiersma et al (US 2016/0230109) which discloses a Fischer-Tropsch derived gas oil fraction having an initial boiling point of at least 300°C and a final boiling point of at least 365°C.  The amendment also patentably distinguishes the claimed method over the applied prior art reference to Abhari et al (US 2014/0303057) which discloses in Table 1 distillation ranges of 198°C-243°C and 228°C-281°C for the isoparaffinic fluids of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
December 15, 2021